Citation Nr: 1013389	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1968 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision.  In June 2006, a Travel Board hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  In July 2007, this matter 
was remanded for further development.

Service connection for PTSD was denied by an unappealed 
October 1985 rating decision; a subsequent claim to reopen 
was denied by an unappealed March 1998 rating decision.  The 
question of whether new and material evidence has been 
received to reopen a claim of service connection for PTSD 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

The Board notes the intervening U.S. Court of Appeals for 
Veterans' Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  (In essence, a claim of service connection for 
PTSD encompasses claims of service connection for other 
diagnosed psychiatric disability.)  The instant claim is 
distinguished from Clemons in that it is a claim to reopen, 
requiring submission of new an material evidence before the 
underlying claim may be afforded de novo review.  

Finally, there was discrepancy regarding the Veteran's 
representation.  VA Form 21-22 dated in August 2004 
designates Virginia Department of Veterans Services as his 
representative.  A subsequent letter from a private attorney, 
Thomas D. Johnston (dated in September 2005) indicates that 
Mr. Johnston represents the Veteran.  An October 2009 letter 
to the Veteran sought clarify of representation; he was 
advised that if he did not respond within 30 days then it 
would be presumed that he wished to represent himself.  The 
Veteran has not responded. 

FINDINGS OF FACT

1.  An unappealed September 1985 rating decision denied the 
Veteran's claim for service connection for PTSD based 
essentially on findings that it was not shown that PTSD had 
been diagnosed based on an uncorroborated inservice stressor; 
an unappealed March 1998 rating decision declined to reopen 
the claim.

2.  Evidence received since the March 1998 decision does not 
include corroborating evidence of a stressor event in service 
(or identify a stressor event in service capable of 
verification); does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice in a claim to reopen must include (with 
some degree of specificity) notice of the basis for the prior 
denial of the claim, notice of the evidence and information 
necessary to reopen the claim, and notice of the evidence and 
information necessary to establish the underlying claim of 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Pursuant to the Board's remand, a letter in August 2007 
provided the Veteran Kent-compliant notice, including of what 
was necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities in claims 
development.  The letter specifically advised him that to 
reopen the claim he needed to submit new and material 
evidence, and of the bases for the prior denial of the claim.  
Although complete notice of what is needed to reopen the 
claim was not provided before the initial unfavorable 
decision in the matter, essentially complete notice was 
provided after the Board's remand, and the claim to reopen 
was thereafter readjudicated.  See March 2008 supplemental 
statement of the case.  Consequently, any earlier notice 
defect is cured, and the Veteran is not prejudiced by such 
defect.

Given that the claim to reopen is being denied, whether or 
not the Veteran received timely notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.  Regardless, 
such notice was provided in the August 2007 VCAA letter.

Regarding VA's duty to assist, the Veteran was asked (via the 
VCAA letter), to provide additional information in order to 
help substantiate his claim.  He did not respond.  The Court 
has held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Notably, in a claim to reopen, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until the previously denied claim has been 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds 
that VA has met its assistance obligations in this case.  The 
Veteran is not prejudiced by the Board's proceeding with 
appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in November 2004), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A September 1985 rating decision denied service connection 
for PTSD based essentially on findings that it was not shown 
that PTSD had been diagnosed based on a verified inservice 
stressor.  The Veteran was notified of that rating decision 
and of his right to appeal it.  He did not do so, and it 
became final.  38 U.S.C.A. § 7105. 

A March 1998 rating decision declined to reopen the Veteran's 
claim for service connection for PTSD.  The Veteran was 
notified of the March 1998 rating decision and of his 
appellate rights.  He did not appeal that decision, and it 
also is final (and is the last final decision in the matter 
of service connection for PTSD).  38 U.S.C.A. § 7105.

Evidence of record at the time of the March 1998 rating 
decision included the Veteran's service treatment records, 
which are silent for psychiatric disability or a stressor 
event in service; a service personnel record, which does not 
show that he engaged in combat or identify a stressor event 
in service [This record shows that beginning September 8, 
1970 the Veteran served as a Tank Farm Attendant with the 
79th QM. Plt; beginning 15 Nov. 1970 he served as excess 
personnel with the 528th Maint. Co.; and beginning 1971 
(until return to U.S. on 24 May 1971) he served as a 
Parachute Rig. with 19th S&S Co.]; February to May 1985 VA 
outpatient treatment records which show a PTSD diagnosis; VA 
hospitalization records from March to April 1985, which show 
treatment for alcohol dependence and borderline personality 
disorder; a copy of a Social Security Administration (SSA) 
determination and statements from the Veteran.

Evidence received since the March 1998 rating decision 
includes duplicates of records already of record and 
previously considered; VA records from 1985 to January 2002; 
SSA records which show a diagnosis of PTSD; a November 2004 
evaluation by J.H.G, MD which notes the Veteran's PTSD is 
directly related to experiences in Vietnam; statements and 
testimony from the Veteran and his friend; and extracts from 
declassified records.  These extracts (with the Veteran's 
highlight's) include an organizational flow chart for the 
45th G.S. Group.  Four of the pages refer to units outside 
the flow chart of the units to which the Veteran was shown to 
have been attached.  An additional page reports activity of 
the 19th S&S Co. prior to November 1, 1970 (the Veteran was 
assigned to that company in Janaury 1971).  The Veteran has 
highlighted references to the Property Disposal Operations 
Company and Company D.  His personnel record does not show he 
was attrached to such units.  

As the claim was previously denied because there was no 
credible supporting evidence of an inservice stressor for the 
diagnosis of PTSD, for additional evidence received to be new 
and material, it would have to relate to this matter; i.e., 
it would have to include evidence corroborating a stressor 
event in service (or identify a stressor event in service 
capable of verification).  

The additional records, Dr. G's assessment, statements by the 
Veteran, as well as his testimony are new to the extent that 
they were not previously of record and were not considered by 
the RO in March 1998.  However, they are not material 
evidence as they do not address the unestablished fact 
necessary to substantiate the claim; they do not tend to 
substantiate that the Veteran was exposed to a stressor event 
in service or provide information that would enable VA to 
seek verification of a stressor event in service.  While the 
Veteran has submitted records showing that other units under 
the organizational flow chart of 45th GS Group were in areas 
of enemy activity, none of the records submitted show that a 
unit to which he was attached was in an area of combat/or 
other stressor event (while he was attached to such unit).  

As no further evidence has been received in connection with 
the instant claim to reopen, the Board must find that no 
evidence received since the March 1998 rating decision 
relates to the unestablished fact necessary to substantiate 
the claim (i.e., that the Veteran was subjected to a stressor 
event in service), and that the evidence received since the 
March 1998 rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.  Accordingly, the evidence received since the March 
1998 rating decision cannot be found new and material, and 
the claim of service connection for PTSD may not be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


